Opinion issued May 21, 2013




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-12-00436-CR
                             ———————————
                    IN RE CHARLES H. FOWLER, Relator



             Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator Charles H. Fowler filed a petition for writ of mandamus complaining

that the Honorable Joan Campbell, presiding judge of the 248th District Court,

Harris County, refused to docket Relator’s post-conviction application for writ of

habeas corpus and/or directed her subordinates to return the application to him and

incorrectly instruct him to re-file it as an Article 11.07 petition (felony convictions)
even though it was an Article 11.09 petition (misdemeanor convictions). See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012), art. 11.09 (West 2005).

      The petition for writ of mandamus is denied.

                                    PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2